Dillon J.
1. University lands: forfeiture of contracts. This decree must be reversed. The University is a public institution under the control and government of the State legislature. Certain lands, of which that in question is part, were granted to the State for the support, of a university, and were by the State donated to the defendant, with power to dispose of the same, in the same manner, *190and under the same regulations as the sixteenth sections in the different townships. Code, 1851, §§ 1013, 1017.
The law in force at the time the contract in suit was made, expressly provided that if any purchaser fail to pay the interest due upon any contract for the sale of said lands, the board of trustees might, at their discretion, consider the contract as forfeited, and proceed to resell the land, or to collect the purchase-money and interest by suit. Code, 1851, § 1052.
The substance of this provision is embodied in the contract in suit.
In 1858, after the contract in suit, and before the action of the defendant forfeiting it, the legislature repealed so much of said section 1052 as authorized the school fund commissioner to declare contracts forfeited and sell the lands anew.
In its terms, this repealing section does not apply to the board of trustees of the State University. ®‘
The plaintiff does not deny, nor could he, had section 1052 remained unrépealed, that the defendant would, by virtue 'of it and in view of the protracted default, have had the right to declare the contract forfeited and to resell the land.
Does the above repeal of section 1052 deprive the defendant of this right — a right given by the law when the contract was made, and stipulated for in the contract itself?
What was meant by this repeal ? In the disposition of this case we will assume, in favor of the plaintiff, that the act of 1858 should be construed to apply to the trustees of the university, as well as to school fund commissioners, although the latter alone are named.
We will also assume, in favor of the plaintiff, that it applies to pre-existing contracts; that it should have a retrospective operation.
*191We will also assume, in favor of the plaintiff, tliat the rights of the university are public rights, under the absolute control of the legislature.
With these concessions, the question as to the meaning and effect of the act of 1858, still remains.
The legislature simply said to the board of trustees, “You shall not hereafter forfeit contracts for the nonpayment of interest.” This act does not exonerate the vendees of school and university lands from the duty of prompt payment.
And if such vendees remain delinquent, they are no less in fault, than if the act of 1858 had not been passed. Nor does the act of 1858 deprive the defendant of the equitable rights which the general principles of the law would give to it in consequence of the non-compliance of its vendees with the terms of tlicir contracts. In tins respect the university has at least the same rights as other vendors of land. Now, what, upon general principles, were the equitable rights of the plaintiff at the time the university declared the contract forfeited and resold the land % The university is dependent upon the yearly receipt of interest on its assets for the means to pay its current expenses. This is the main source of its income. The law contemplates prompt payment of interest by the debtors of the fund. This is abundantly shown by all the legislation on the subject. The plaintiff was, without excuse, delinquent for more than three years. When payment was sought to be enforced, he interposed a technical defense, for he had no real one, and caused the suit to be dismissed.
In 1864 the lands were resold for an amount less than the plaintiff’s note and interest. It is not shown or claimed that this resale was for less than their value. The university made no speculation by its action in reselling the lands.
The plaintiff made no offer to pay until after this *192resale, and until ’ after, it may bé supposed, he knew of this sale.
Then he is seized with a sudden desire to pay up and obtain a deed. Even then he made no tender of money and has never brought any money into court. We are not mistaken in supposing that the offer to pay was intended simply to lay the foundation for an action to recover back what he had previously paid upon the land. He would most probably have been very much disappointed had his offer been accepted.
2. — statute, Under these circumstances we fail to perceive any equity in the plaintiff’s case. A court of equity would say that his right to demand a specific performance was forfeited by his own laches. He could not, in 1864, insist upon having the land as a matter of right. If it had been worth more than he owed upon it, or if it had been resold for an advance, the case might be different. Hnder the testimony, we are fully warranted in concluding that, as the land was worth no more than the plaintiff owed upon it, he was not in fact damnified by the cancellation of his note and the resale of the land by the university. Such is our view of the equitable rights of the parties. We cannot affirm the decree below without practically making the university an interest-paying borrower of money from its delinquent debtors — a result never contemplated or intended by the legislation on the subject.
The views above expressed are not in conflict with the legislation of 1860. Rev., §§ 1975, 1979. These sections do not deprive the university, when sued, of the equitable rights which belong to other vendors of land.
It is the judgment of this court, that the decree below should be reversed and the petition dismissed ; and it is accordingly so ordered.
Reversed.